935 F.2d 1286Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Arthur MOATES, Petitioner.
No. 91-8028.
United States Court of Appeals, Fourth Circuit.
Submitted June 3, 1991.Decided June 24, 1991.

On Petition for Writ of Mandamus.
Arthur Moates, petitioner pro se.
PETITION DENIED.
Before WIDENER, MURNAGHAN and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Arthur Moates filed this mandamus petition seeking review of the district court's order staying his petition pending the Supreme Court's decision in United States v. Peretz, 904 F.2d 34 (2d Cir.1990), cert. granted, 59 U.S.L.W. 3501 (U.S. Feb. 5, 1991) (No. 90-615).  Although Moates properly contests the order under the writ of mandamus, McClellan v. Carland, 217 U.S. 268 (1910);  Lutes v. United States Dist. Court, 306 F.2d 948, 951 (10th Cir.), cert. denied, 371 U.S. 941 (1962);  In re President & Fellows of Harvard College, 149 F.2d 69, 73 (1st.Cir.1945), we find no abuse of discretion or usurpation of judicial power.    See Bankers Life and Casualty Co. v. Holland, 346 U.S. 379 (1953).  Accordingly, although we grant permission to proceed in forma pauperis, we deny mandamus relief.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.


2
PETITION DENIED.